DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites the limitation “of said third component curing system comprises” in lines 5-6. It should be rewritten to “of said third component; wherein the curing system comprises”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "said first component" in line 2, “said second component” in line 3, and “said third component” in lines 5-6. There is insufficient antecedent basis for these limitations in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-10, 13-14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Land et al. (US20160280607A1), herein Land.
	As for Claim 1, Land teaches:
An apparatus for fabricating structured particles in mid-air using gravity that has a direction of gravity, comprising: a fluid jet forming unit located in the mid- air wherein said fluid jet forming unit produces a fluid jet stream in the mid- air wherein said fluid jet stream runs along the direction of gravity [Fig. 1, #103 contains multiple nozzle assemblies i.e. #108 pointed in the direction of gravity]; a material supply [Fig. 1, #119 tank] connected to said fluid jet forming unit that feeds material into said fluid jet forming unit, wherein said fluid jet stream is made of said material [Fig. 1, shows tank #119 connected to #103 by feed line #117]; a vibration system connected to said fluid jet forming unit and positioned proximate said fluid jet stream that imparts vibration to said fluid jet stream and produces a particle fluid jet stream in the mid-air below said [paragraph [0010] “delivery apparatus has a droplet creation device; and the droplet creation device has an actuator; wherein the actuator is selected from the group consisting of piezo-electric, …vibratory”]; a curing system positioned proximate said particle fluid jet stream that cures said discrete droplets and produces cured droplets [paragraph [0161] and Fig. 1, #114 curing zone]; a conveyer located below said particle fluid jet stream that runs along the direction of gravity and operably positioned to receive said cured droplets [para [0187] conveyance systems]; and a collection system that located below said conveyer and operably positioned to receive said cured droplets from said conveyer wherein said collection system receives said cured droplets thereby providing the structured particles [Fig. 1, #116 pan, para [0161]; para [0187] bin #240].
	As for Claim 2, Land teaches:
The apparatus for fabricating structured particles of claim 1 wherein said fluid jet forming unit includes a nozzle that produces said fluid jet stream in the mid-air wherein said fluid jet stream runs along the direction of gravity [Fig. 1, #103 contains multiple nozzles i.e. #108a pointed in the direction of gravity].
	
As for Claim 3, Land teaches:
The apparatus for fabricating structured particles of claim 1 wherein said vibration system comprises a contact speaker [para [0010] piezo-electric, para [0154] sonic devices].
	As for Claim 4, Land teaches:
The apparatus for fabricating structured particles of claim 1 wherein said vibration system comprises a piezo electric device [para [0010] piezo-electric].
	As for Claim 5, Land teaches:
The apparatus for fabricating structured particles of claim 4 wherein said curing system comprises an ultraviolet curing system [para [0144] “curing...accomplished by…UV irradiation”].
	As for Claim 6, Land teaches:
The apparatus for fabricating structured particles of claim 1 wherein said curing system comprises an ultraviolet lamp curing system [para [0144], para [0404] UV lamps].
	As for Claim 7, Land teaches:
The apparatus for fabricating structured particles of claim 6 wherein said curing system comprises an ultraviolet curing system and further comprising a second curing system positioned proximate said particle fluid jet stream that cures said discrete droplets and produces cured droplets [para [0107] “multiple cure mechanisms”, para [0144]].
	As for Claim 8, Land teaches:
The apparatus for fabricating structured particles of claim 6 wherein said discrete droplets are made of an internal core of said first component, a shell made of said second component wherein said shell made of said second component completely surrounds said internal core of said first component, and particles within said internal core of said first component wherein said particles are made of said third component [The material or article worked upon does not limit apparatus claims. See MPEP 2115. Because the apparatus of Land is capable of working upon the recited materials, the reference meets the claims] curing system comprises an ultraviolet curing system [para [0144] “curing...accomplished by…UV irradiation”] and further comprising a second curing system positioned proximate said particle fluid jet stream that cures said discrete droplets and produces cured droplets wherein said second curing system comprises an ultraviolet curing system [para [0107] “multiple cure mechanisms”].
	As for Claim 9, Land teaches:
The apparatus for fabricating structured particles of claim 6 further comprising a dryer located below said particle fluid jet stream that runs along the direction of gravity [para [0348] dryer].
	As for Claim 10, Land teaches:
The apparatus for fabricating structured particles of claim 1 wherein both said fluid jet stream and said particle fluid jet stream are located in the mid-air and run in the direction of gravity [Fig. 1, #103 contains multiple nozzle assemblies i.e. #108 pointed in the direction of gravity].
	As for Claim 13, Land teaches:
An apparatus for fabricating structured particles in mid-air using gravity that has a direction of gravity, comprising: a fluid jet forming unit located in the mid-air wherein said fluid jet forming unit produces a fluid jet stream in the mid-air wherein said fluid jet stream is positioned to run along the direction of gravity [Fig. 1, #103 contains multiple nozzle assemblies i.e. #108 pointed in the direction of gravity]; a material supply [Fig. 1, #119 tank] connected to said fluid jet forming unit that feeds material into said fluid jet forming unit, wherein said fluid jet stream is made of said material [Fig. 1, shows tank #119 connected to #103 by feed line #117]; a vibration system connected to said fluid jet forming unit and positioned proximate said fluid jet stream that imparts vibration to said fluid jet stream and produces a particle fluid jet stream in the mid-air below said fluid jet forming unit that is positioned to run along the direction of gravity wherein said particle fluid jet stream is a particle fluid jet stream having discrete droplets made of said material wherein said particle fluid jet stream is positioned to run along the direction of gravity [paragraph [0010] “delivery apparatus has a droplet creation device; and the droplet creation device has an actuator; wherein the actuator is selected from the group consisting of piezo-electric, …vibratory”]; a curing system positioned proximate said particle fluid jet stream that cures said discrete droplets and produces cured droplets [paragraph [0161] and Fig. 1, #114 curing zone]; and a collection system located below said curing system and operably positioned to receive said cured droplets from said curing system wherein said collection system receives said cured droplets thereby providing the structured particles [Fig. 1, #116 pan, para [0161]; para [0187] bin #240].
	As for Claim 14, Land teaches:
The apparatus for fabricating structured particles of claim 13 further comprising a hardening system positioned adjacent said curing system and said collection system [para [0161] “Additional curing, e.g., a hard cure can take place in the pan”; para [0189] “further processed with additional treatment… For example, the beads by further exposed to a heat temperature to hard cure].
	As for Claim 16, Land teaches:
[para [0144] “curing...accomplished by…UV irradiation”].
	As for Claim 17, Land teaches:
The apparatus for fabricating structured particles of claim 13 wherein said vibration system comprises a piezo electric vibration system [para [0010] piezo-electric].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Land et al. (US20160280607A1), herein Land.
As for Claim 15, Land teaches: The apparatus for fabricating structured particles of claim 13, but is different in location of a hardening system positioned proximate said particle fluid jet stream. However, rearrangement of parts is held to be obvious. It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400]. One of ordinary skill in the art would have found it obvious to relocate the hardening system proximate to the particle fluid jet stream. One would have been motivated to solidify the particles before hitting the container.

Allowable Subject Matter
Claims 11-12 and 18 are allowed.







Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to claims 11-12 and 18, these claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALEN H HAUTH/Primary Examiner, Art Unit 1742